Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a QUAYLE OFFICE ACTION in response to the application filed on 5/27/2020.

	The status of the claims is as follows:
		Claims 1-12 are herein addressed in detail below.

	The applicant’s information disclosure statement dated 5/27/2020 has been considered and a copy has been placed in the file.

This application is in condition for allowance except for the following formal matters: 
In claim 1, line 15, it appears that –of the cable guide—should be inserted after “perimeter”.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claims 1-12 are allowable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

/JERRY E REDMAN/Primary Examiner, Art Unit 3634